The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 30, 2015

                                    No. 04-15-00111-CR

                                     Claudia CORTEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 13, Bexar County, Texas
                                  Trial Court No. 446387
                    The Honorable Monica A. Gonzalez, Judge Presiding

                                      ORDER
       On October 14, 2015, this court issued its opinion and judgment in this appeal. On
October 21, 2015, we granted Royal K. Griffin’s (Appellant’s retained counsel on appeal)
motion to withdraw.
       On October 22, 2015, Alberto Elias “Albert” Chaires moved to substitute as attorney of
record. See TEX. R. APP. P. 6.5(d). Counsel’s motion is GRANTED.
       We DIRECT the clerk of this court to update this court’s records to show Appellant’s
new attorney of record in this appeal.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court